DETAILED ACTION

 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelvin Liu, Reg. No. 73,932 on 3/22/2021.

Claims:

1. (Currently Amended) A communication apparatus configured to communicate with a location server apparatus, 
 	the communication apparatus comprising: 
 	reception circuitry configured to receive a reference signal for positioning and detect a first transmission direction of the reference signal; and 
 	transmission circuitry configured to transmit, to the location server apparatus, transmission direction information indicating the first transmission direction based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on a three dimensional polar coordinates system, 

 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 
 	the transmission direction information includes coordinate transformation information indicating a relationship between the global coordinate system and the local coordinate system, and 
 	the transmission circuitry transmits, to the location server apparatus, the transmission direction information including the coordinate transformation information, the coordinate transformation information being used by the location server for transforming the first transmission direction to a second transmission direction by performing three rotations by [euler] Euler angles, 
 	the second transmission direction being based on the global coordinate system, and 
 	the transmission direction information includes: 
 	Page 2 of 19Response to Advisory Action dated February 24, 2021 Attorney Docket No.: US78275a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about the x axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.



5. (Canceled)

6. (Canceled)

7. (Currently amended) A method for a communication apparatus configured to communicate with a location server apparatus, the method comprising: 
 	receiving a reference signal for positioning and detect a first transmission direction of the reference signal; and 
 	transmitting, to the location server apparatus, transmission direction information indicating the first transmission direction based on one of a global coordinate system and a local coordinate Attorney Docket No.: US78275system, 
the global coordinate system and the local coordinate system being based on a three dimensional polar coordinates system, 
wherein: 
the transmission direction information indicates the first transmission direction by using an azimuth angle to an x axis and a zenith angle to a z axis, and the x axis is perpendicular to a y axis, 
in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 

the transmission direction information including the coordinate transformation information is transmitted to the location server apparatus, 
the coordinate transformation information being used by the location server for transforming the first transmission direction to a second transmission direction by performing three rotations by [euler] Euler angles, 
the second transmission direction being based on the global coordinate system, and 
the transmission direction information includes: 
a first angle of counterclockwise rotation about the z axis; 
a second angle of counterclockwise rotation about the y axis; 
a third angle of counterclockwise rotation about the x axis; and 
other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

8. (Canceled)

11. (Currently Amended) A location server apparatus configured to communicate with a communication apparatus, 
 	the location server apparatus comprising: 

 	from the communication apparatus, 
 	transmission direction information indicating first transmission direction of a reference signal related to positioning based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on a three dimensional polar coordinates system, 
 	wherein the transmission direction information indicates the first transmission direction by using an azimuth angle to an x axis and a zenith angle to a z axis, and the x axis is perpendicular to a y axis, 
 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 
 	the transmission direction information includes coordinate transformation information indicating a relationship between the global coordinate system and the local coordinate system, and 
 	the information acquisition circuitry receives, 
 	from the communication apparatus, 
 	the coordinate transformation information included in the Attorney Docket No.: US78275transmission direction information, and transforms the first transmission direction to a second transmission direction by using the coordinate transformation information and by performing three rotations by [euler] Euler angles, 
 	the second transmission direction being based on the global coordinate system, and 

 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about x-axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

14. (Currently Amended) A method for a location server apparatus configured to communicate with a communication apparatus, 
 	the method comprising: 
 	 Attorney Docket No.: US78275acquiring, 
 	from the communication apparatus, 
 	transmission direction information indicating first transmission direction of a reference signal related to positioning based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on a three dimensional polar coordinates system, 
 	wherein the transmission direction information indicates the first transmission direction by using an azimuth angle to an x axis and a zenith angle to a z axis, and the x axis is perpendicular to a y axis, 
 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 

 	the coordinate transformation information included in the transmission direction information is received from the communication apparatus, and 
 	the first transmission direction is transformed to a second transmission direction by using the coordinate transformation information and by performing three rotations by [euler] Euler angles, 
 	the second transmission direction being based on the global coordinate system, and 
 	the transmission direction information includes: 
 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about x-axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

Allowable Subject Matter

2.	Claims 1, 3, 7, 11, and 13-14 are allowed.

3. 	The following is an examiner’s reason for allowance:

the communication apparatus comprising: 
 	reception circuitry configured to receive a reference signal for positioning and detect a first transmission direction of the reference signal; and 
 	transmission circuitry configured to transmit, to the location server apparatus, transmission direction information indicating the first transmission direction 
 	based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on an angular coordinates system, 
 	wherein the transmission direction information indicates the first transmission direction by using angular coordinates.  
	The prior art of record Arteaga et al. (US 2015/0256970 A1) discloses three dimensional polar coordinates having an azimuth angle to x axis, a zenith angle to z axis, and the x axis perpendicular to y axis.  
	The prior art of record Chen et al. (US 2003/0139188 A1) discloses a position determination entity (PDE) converting local coordinates into global coordinates.
  	However, neither Irvine, Artega, nor Chen teaches or suggests or made obvious 
 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 

 	the transmission circuitry transmits, to the location server apparatus, the transmission direction information including the coordinate transformation information, 
 	the coordinate transformation information being used by the location server for transforming the first transmission direction to a second transmission direction by performing three rotations by euler angles, 
 	the second transmission direction being based on the global coordinate system, and 
 	the transmission direction information includes: Page 2 of 19Response to Advisory Action dated February 24, 2021 Appl. No.: 16/491,941 Attorney Docket No.: US78275 
 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about the x axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

	Regarding claim 7, the prior art of record Irvine et al. (US 2017/0108579 A1) discloses a method for a communication apparatus configured to communicate with a location server apparatus, the method comprising: 
 	receiving a reference signal for positioning and detect a first transmission direction of the reference signal; and 

 	based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on an angular coordinates system, 
 	wherein Page 4 of 16Response to Non-final Office Action dated May 19, 2020Attorney Docket No.: US78275the transmission direction information indicates the first transmission direction by using angular coordinates.  
	The prior art of record Arteaga et al. (US 2015/0256970 A1) discloses three dimensional polar coordinates having an azimuth angle to x axis, a zenith angle to z axis, and the x axis perpendicular to y axis.
	The prior art of record Chen et al. (US 2003/0139188 A1) discloses a position determination entity (PDE) converting local coordinates into global coordinates.
 	However, neither Irvine, Artega, nor Chen teaches or suggests or made obvious 
 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 
 	the transmission direction information includes coordinate transformation information indicating a relationship between the global coordinate system and the local coordinate system, and 
 	the transmission direction information including the coordinate transformation information is transmitted to the location server apparatus, 
 	the coordinate transformation information being used by the location server for transforming the first transmission direction to a second transmission direction by performing three rotations by euler angles, 

 	the transmission direction information includes: 
 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about the x axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

 	Regarding claim 11, the prior art of record Irvine et al. (US 2017/0108579 A1) discloses a location server apparatus configured to communicate with a communication apparatus, 
the location server apparatus comprising: 
information acquisition circuitry configured to acquire, from the communication apparatus, 
transmission direction information indicating first transmission direction of a reference signal related to positioning based on one of a global coordinate system and a local coordinate system, 
the global coordinate system and the local coordinate system being based on an angular coordinates system, 
 	wherein the transmission direction information indicates the first transmission direction by using angular coordinates.  

	The prior art of record Chen et al. (US 2003/0139188 A1) discloses a position determination entity (PDE) converting local coordinates into global coordinates.
	However, neither Irvine, Artega, nor Chen teaches or suggests or made obvious 
 	in a case that the transmission direction information indicates the first transmission direction based on the local coordinate system, 
 	the transmission direction information includes coordinate transformation information indicating a relationship between the global coordinate system and the local coordinate system, and 
 	the information acquisition circuitry receives, from the communication apparatus, the coordinate transformation information included in the Attorney Docket No.: US78275transmission direction information, and 
 	transforms the first transmission direction to a second transmission direction by using the coordinate transformation information and by performing three rotations by euler angles, 
 	the second transmission direction being based on the global coordinate system, and the transmission direction information includes: 
 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about x-axis; and 


 		Regarding claim 14, the prior art of record Irvine et al. (US 2017/0108579 A1) discloses a method for a location server apparatus configured to communicate with a communication apparatus, 
the method comprising: 
acquiring, from the communication apparatus, 
transmission direction information indicating first transmission direction of a reference signal related to positioning based on one of a global coordinate system and a local coordinate system, 
 	the global coordinate system and the local coordinate system being based on an angular coordinates system, 
 	wherein the transmission direction information indicates the first transmission direction by using angular coordinates.
	The prior art of record Arteaga et al. (US 2015/0256970 A1) discloses three dimensional polar coordinates having an azimuth angle to x axis, a zenith angle to z axis, and the x axis perpendicular to y axis.  
	The prior art of record Chen et al. (US 2003/0139188 A1) discloses a position determination entity (PDE) converting local coordinates into global coordinates.
 	However, neither Irvine, Artega, nor Chen teaches or suggests or made obvious 

 	the transmission direction information includes coordinate transformation information indicating a relationship between the global coordinate system and the local coordinate system, and 
 	the coordinate transformation information included in the transmission direction information is received from the communication apparatus, and 
 	the first transmission direction is transformed to a second transmission direction by using the coordinate transformation information and by performing three rotations by euler angles, 
 	the second transmission direction being based on the global coordinate system, and 
 	the transmission direction information includes: 
 	a first angle of counterclockwise rotation about the z axis; 
 	a second angle of counterclockwise rotation about the y axis; 
 	a third angle of counterclockwise rotation about x-axis; and 
 	other information indicating an estimation performance of the global coordinate system that includes at least one of a variance value of errors of the global coordinate and reliability information.

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 7, 11, and 14.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/ALEXANDER YI/
Examiner, Art Unit 2643